I would like to congratulate you, Mr. President, and the members of the Bureau on your election, and to assure you of our full support in the discharge of your responsibilities. I also appreciate the role played by Ms. Maria Fernanda Espinosa Garces as the President of the General Assembly at its seventy-third session. We commend Secretary-General Antonio Guterres for his reforms aimed at making the United Nations fit for purpose.
Today the world stands at a crossroads. The landscape of the global order is undergoing profound transformation. The problems of yesterday have not subsided and yet new challenges are looming. Our inequalities in income, opportunities, technology and capabilities are increasing. Trade tensions among the largest economies create unpredictability and the risk of recession. The ensuing insecurity and disorder hurt least-developed countries (LDCs), landlocked developing countries (LLDCs) and small island developing States the most.
The peril of climate change is outpacing our response. Its threat is truly existential in terms of the sustainability of the planet and the future of humankind. It is the poorest and most vulnerable countries that are hardest hit by the effects of climate change. Despite their negligible emissions, they face consequences that are disproportionate, unjust and undue. In that context, Nepal appreciated the Secretary-General’s leadership in convening the Climate Action Summit on 23 September. It was another milestone in charting a sustainable path in the face of obstinate ignorance of climate science. Nepal, as home to Sagarmatha, also known as Mount Everest, the highest peak in the world, lies at a hotspot of climate change. The Himalayas, as a barometer of such change, are seeing glaciers melt and fresh water dry up at an accelerated rate. A report published this year by the International Centre for Integrated Mountain Development predicts that one third of glaciers in the Hindu Kush and Himalaya ranges will melt away by the end of the century even if we meet the 1.5°C commitment. That is alarming. Climate-induced disasters wreak havoc every year. This year alone, several of our citizens were killed by floods and tornadoes. Bearing in mind the seriousness of the issue and our own responsibility, the Government of Nepal has decided to convene a global dialogue in April under the theme of climate change. It will be the first in a series of Sagarmatha dialogues, established by Nepal to deliberate on critical issues of current importance.
Nepal pins great hopes on the centrality of the United Nations in galvanizing multilateral efforts to address cross-cutting and global challenges such as reducing poverty and achieving the Sustainable Development Goals (SDGs). We have an abiding trust in multilateralism and believe that there is no alternative to it other than a better and more effective, inclusive and responsive multilateralism. The adoption of the 2030 Agenda for Sustainable Development was a display of inclusive multilateralism at its best, but it can be implemented only if a similar spirit guides our actions with a renewed sense of partnership and with all stakeholders assuming responsibility for it.
In the past four years the SDG scorecard has shown mixed progress. Poverty has decreased, but the rate of its reduction is slowing. Unemployment rates have dropped, but wages remain stagnant. Food insecurity and hunger are getting worse. Greater collaboration is critical to mobilizing the resources needed to attain the SDGs and to ensure universal health coverage. Countries like Nepal need many resources if they are to fully realize the SDGs by 2030, and while mobilizing domestic financial resources is a priority for us, our national efforts, particularly those of LDCs and LLDCs, will have to be complemented by international support measures in the form of technical, financial, investment and other means of support.
The world has made great strides in wealth creation and the advancement of technology, and advances have also been made in life expectancy, literacy, basic education and the reduction of maternal and infant mortality. Sadly, that progress has not been evenly distributed. Women and girls, people with disabilities and the elderly still bear the brunt of poverty and inequalities. Inequality within and between countries is growing. In that context, the twenty-fifth anniversary of the Fourth World Conference on Women, the adoption of the Beijing Declaration and Platform for Action and the International Conference on Population and Development, as well as the midterm review of the Vienna Programme of Action for Landlocked Developing Countries for the Decade 2014-2024, will provide important opportunities to take swift action. In that context, Nepal appreciates the Secretary-General’s strategy on ensuring gender parity.
We welcome the reforms aimed at creating synergy and coherence within the United Nations system, in line with the principle of ensuring that all its activities are people-centred, and we hope that the new generation of country teams and Resident Coordinators can live up to expectations by delivering more. We also hope that the renewed thrust of United Nations reforms will propel the reform of the Security Council. We must focus on making the Council representative in structure, transparent in function, democratic in character and accountable in performance. The revitalization of the work of the General Assembly, including enhancing its role and authority, is long overdue, and we must make it a priority. However, the Organization’s deteriorating financial situation is a matter of serious concern, as it can only impede the fulfilment of its mandates and responsibilities.
Heightened geopolitical complexities, a defunct disarmament architecture, and the absence of order in cyberspace and outer space endanger international peace and stability. The intensifying arms race, coupled with growing distrust among major players, seems symptomatic of new forms of division with regard to the critical issues of peace and security. That is why a stronger and effective United Nations is critical to promoting trust and cooperation. Nepal supports the general and complete elimination of all weapons of mass destruction. We are concerned about the collapse of the Intermediate-Range Nuclear Forces Treaty, the withdrawal of an important party from the Joint Comprehensive Plan of Action on the Iranian nuclear programme, and the stalemate in the Conference on Disarmament. Such trends should not be permitted to encourage a penchant for nuclear weapons. Nepal supports effective and verifiable nuclear-weapon-free zones and a legally binding multilateral disarmament regime for ensuring global security and stability. As a signatory to the 2017 Treaty on the Prohibition of Nuclear Weapons, we expect to complete our internal legal process for its ratification soon. In addition, for the greater benefit of humankind, we reiterate that outer space must not become a weaponized arena. As the host country for the United Nations Regional Centre for Peace and Disarmament in Asia and the Pacific, Nepal calls for strengthening regional approaches to disarmament, including the Kathmandu Process, in order to complement global initiatives.
The problems of transnational organized crime, human and drug trafficking and terrorism transcend national boundaries. The flow of illicit money for financing crimes must be countered with stringent measures and cooperation among States. Nepal condemns terrorism in all its forms and manifestations. In that regard, we call for the effective implementation of the relevant existing conventions and resolutions, including the United Nations Global Counter-Terrorism Strategy. The conclusion of a comprehensive convention against terrorism should be delayed no longer.
The violent conflicts in Libya, Syria, Yemen and elsewhere continue unabated, leaving human suffering in their wake. Conflict-related issues, including human rights violations, exoduses of refugees and forced migration, have global ramifications. We believe in the peaceful settlement of conflicts and disputes through negotiation and dialogue, without external interference. Robust conflict prevention and peacebuilding measures are critical to sustaining peace. The underutilized tool of mediation can potentially help to bring about a mutually agreeable solution to conflicts.
We want to see meaningful steps being taken to resolve the protracted Middle East issue. We support a two-State solution for Israel and Palestine, living side by side in peace and security with secure and recognized international borders based on the relevant United Nations resolutions.
Nepal welcomes the dialogues between the United States and the Democratic People’s Republic of Korea and between the two Koreas. We hope that the initiatives will lead to lasting peace and stability on the Korean peninsula.
True to our commitment to the Charter of the United Nations, Nepal has rendered one of the most dedicated, reliable and professional services to United Nations peace operations for more than six decades. Our peacekeepers have been deployed without caveats at the shortest notice, even in fragile and asymmetric threat environments. The safety, security and dignity of peacekeepers are therefore critically important to us.
In that spirit, we endorsed the Declaration of Shared Commitments in support of the Action for Peacekeeping initiative last year. We appreciate the role of the Department of Peace Operations, the Department of Operational Support and the United Nations as a whole in maintaining peace and security through peacekeeping operations.
Peace operations require predictable, adequate and sustained resources for their success. The timely and full reimbursement to troop- and police-contributing countries is essential to ensure that those brave personnel continue to give their best performance, even in adverse situations. Troop- and police-contributing countries should receive their due share of leadership positions, both in the field and at Headquarters.
Nepal is committed to progressively deploying more women peacekeepers. We do not condone sexual exploitation and abuse in peacekeeping missions. We have therefore endorsed the Kigali Principles on the Protection of Civilians.
The Sendai Framework for Disaster Risk Reduction 2015-2030 calls for global cooperation in order to reduce the risk of large-scale natural disasters. Nepal has harmonized its national strategies on disaster risk reduction with those of the Sendai Framework, the SDGs, the Paris Agreement on Climate Change and the outcomes of the World Humanitarian Summit. Learning lessons from the 2015 earthquakes, Nepal has focused on the resilience of infrastructure.
Even as a landlocked country, we care equally about oceans. We believe that there is an organic linkage between oceans and mountains. We are concerned because the health of the oceans is deteriorating alarmingly mainly due to climate change and reckless human activities.
We are confident that the new international legally binding instrument under the United Nations Convention on the Law of the Sea on the conservation and sustainable use of marine biological diversity of areas beyond national jurisdiction currently under negotiation will prove to be a milestone in international law for the protection and conservation of marine biodiversity.
Migration, a phenomenon as old as human civilization, is a defining megatrend of our time. Ensuring the rights and well-being of migrant workers is a matter of priority to us. The Global Compact for Safe, Orderly and Regular Migration (resolution 73/195, annex), adopted in December last year, is an important stepping stone and a good example of multilateralism at work. We urge all Member States to own the process and to be part of the outcome. As host to a large number of refugees for decades, Nepal firmly believes in the right of refugees to return to their home country in safety and dignity.
Nepal’s commitment to the universal values of human rights is total. The Constitution of Nepal is founded on the fundamentals of inclusive democracy, pluralism, the rule of law, secularism, representative and accountable Government, social justice and human rights.
We are fully committed to concluding the transitional justice process in line with the Comprehensive Peace Agreement between the Government of Nepal and the Communist Party of Nepal (Maoist), a directive of the Supreme Court, the relevant international commitments, the concerns of the victims and the realities on the ground. We hold that democracy, development and respect for human rights are interdependent and mutually reinforcing.
As a member of the Human Rights Council, we have been promoting those ideals in an independent, apolitical and objective manner. In order to contribute further, Nepal has presented its candidature for re-election to the Human Rights Council for the term of 2021-2023. We greatly count on the valuable support of all United Nations Member States.
Nepal’s foreign policy is guided by the five principles of peaceful coexistence, non-alignment, the United Nations Charter, international law and the norms of world peace. “Amity with all, enmity with none” has been our guiding motto. We believe in an inclusive, just and fair international order.
Nepal believes that regional processes complement global efforts for peace, security and economic development. We strive to enhance regional economic cooperation under the South Asian Association for Regional Cooperation (SAARC), the Bay of Bengal Initiative for Multisectoral Technical and Economic Cooperation and the Asia Cooperation Dialogue. As the current Chair, we are striving to revitalize the stalled SAARC process.
Nepal’s democratic transformation presents a uniquely successful, nationally led and owned peace process. We would be happy to share our experience, which may be useful to those in conflict.
Building on the historic political transformation, the Government of Nepal is now focused on an economic agenda to sustain the political gains under the overarching national aspiration of “Prosperous Nepal, happy Nepali”. We have created an investment-friendly atmosphere with substantive policy and legal reforms. One window service is operational, with almost all sectors open for 100 per cent foreign investment.
We have recently adopted the fifteenth five-year plan with a longer-term development perspective. Graduation from the status of a less developed country is part of our plan. The 2030 Agenda for Sustainable Development and other internationally agreed goals and targets have been integrated into our national plans and programmes.
Peace, tolerance and harmony are intrinsic to Nepali culture and way of life. Lumbini in Nepal is not only the birthplace of Gautam Buddha but also a fountain of peace, the ultimate destination for tranquillity of mind and spiritual fulfilment. We want to promote that world heritage on the international stage. We aim to host the International Day of Vesak in 2021.
Before I conclude, let me reiterate Nepal’s profound commitment to the principles and purposes of the United Nations. We firmly believe in the centrality of the United Nations in promoting multilateralism. Viewed from the crossroads of history, we see no alternative to multilateralism to ensure peace, security and order in the world.
It is incumbent upon us, the Member States, to make the Organization a strong platform of collaboration and dialogue for resolving differences and finding solutions to the challenges. Only an empowered and reformed United Nations, reflective of the present-day reality, can achieve those critical responsibilities.
